Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 17/034,988 filed September 28, 2020. Claims 1-20 are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwaki (Pre-Grant Publication 2009/0134493).
Regarding claim 16, Iwaki disclose a MIM capacitor comprising:
a first electrode layer (Fig. 1, 107) formed over a substrate (Paragraph [0021]);
a first dielectric layer (109) formed on and in direct contact with the first electrode layer, wherein the first dielectric layer has a top portion and a bottom portion lower than the top portion;
a first spacer (115) formed on a sidewall of the first electrode layer and a sidewall of the first dielectric layer; and
a first via (119) through the bottom portion of the first dielectric layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US Patent 9,761,655) in view of Loke (Pre-Grant Publication 2014/0159200).
Regarding claim 1, Ando discloses a MIM capacitor comprising:
A substrate (Col. 2, Lines 40-41) comprising a capacitor region.
a first electrode layer (104) formed over the substrate;
a first spacer (106) formed on a sidewall of the first electrode layer;
a second electrode layer (110) formed over the first electrode layer; and
a second spacer (112) formed on a sidewall of the second electrode layer, wherein the second spacer is in direct contact with an interface between the second electrode layer and a first dielectric layer (108).

Ando does not explicitly disclose the substrate having a non-capacitor region. However Loke discloses a MIM capacitor structure comprising:
A capacitor including electrodes layer (114, 120, 126, 132) and a dielectric layers (116, 122, 130) in a capacitor region (176) and a non-capacitor region having wirings (102, 150, 170) therein.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the substrate having a capacitor region and non-capacitor region because it will allow for additional wirings for voltage routing wherein the wirings are located near the capacitor thereby forming a structure having reduced power supply voltage droop, high capacitance density, and low inductance (Paragraph [0044 & 0060]).

Regarding claim 4, Ando further discloses:
a redistribution layer (RDL) structure (122) formed over the second electrode layer, wherein the RDL structure passes through the second electrode layer.

Allowable Subject Matter
Claims 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 10 is allowed because none of the prior art either alone or in combination discloses a metal-insulator-metal (MIM) capacitor structure comprising: a first electrode layer formed over a substrate; a first dielectric layer formed on the first electrode layer; a first spacer formed on a sidewall of the first electrode layer and a sidewall of the first dielectric layer; 

Claims 2-3, 5-9, & 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 is considered allowable because none of the prior art either alone or in combination discloses a second dielectric layer between the first electrode layer and the second electrode layer, wherein the second dielectric layer extends from the capacitor region to the non-capacitor region. Claim 3 is also allowable based on its dependency from claim 2.
Claim 5 is considered allowable because none of the prior art either alone or in combination discloses a third electrode layer formed on the first dielectric layer, wherein the second spacer is between the second electrode layer and the third electrode layer.
Claim 6 is considered allowable because none of the prior art either alone or in combination discloses the second electrode layer comprise a top portion and a bottom portion, a bottom surface of the bottom portion is leveled with a bottom surface of the first spacer.

Claim 8 is considered allowable because none of the prior art either alone or in combination discloses the first spacer is in direct contact with the second electrode layer.
Claim 9 is considered allowable because none of the prior art either alone or in combination discloses a third spacer formed on another sidewall of the second electrode layer, wherein a top surface of the second spacer is higher than a top surface of the third spacer.
Claim 17 is considered allowable because none of the prior art either alone or in combination discloses a second electrode layer formed on the first spacer and the first dielectric layer, and a second spacer layer formed on a sidewall of the second electrode layer. Claims 18-19 are also allowable based on their dependency from claim 17.
Claim 20 is considered allowable because none of the prior art either alone or in combination discloses a second via, wherein the first electrode layer and the first dielectric layer are through the second via.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818